     Case 2:19-cv-00170-WBS-KJN Document 57 Filed 05/08/20 Page 1 of 5


 1 DeMaria Law Firm, A.P.C.
   Anthony N. DeMaria, #177894
 2   ademaria@demarialawfirm.com
   1690 West Shaw Avenue, Suite 220
 3 Fresno, California 93711
   Telephone:     (559) 206-2410
 4 Facsimile:     (559) 570-0126

 5 Attorneys for Defendants MONO COUNTY
   OFFICE OF EDUCATION and STACEY
 6 ADLER

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     JENNIFER HUH, an individual,                       Case No. 2:19-cv-00170 WBS KJN
12
                    Plaintiff,                          JOINT STIPULATION AND ORDER TO
13                                                      RESET TRIAL AND RELATED DATES
            v.
14
   MONO COUNTY OFFICE OF
15 EDUCATION; STACEY ADLER; and DOES
   1 through 30, inclusive,
16
                  Defendants.
17

18
            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD, Plaintiff
19
     JENNIFER HUH and Defendants MONO COUNTY OFFICE OF EDUCATION and STACEY
20
     ADLER, (together, “The Parties”) by and through their respective counsel of record, hereby enter
21
     into the Joint Stipulation ton Continue the Trial Date and request the Court to enter an order as
22
     proposed herein.
23
                                                  STIPULATION
24
            1.      The Parties hereby stipulate that the current trial date of February 2, 2021 can be
25
     vacated by this Court with a new trial date of June 14, 2021 being set by this Court and new
26
     scheduling dates consistent therewith as state below.
27
            2.      The Parties mediated on March 26, 2020 via Zoom before Christine Masters, ARC
28
                                                                          2:19-cv-00170 WBS KJN
             JOINT STIPULATION AND [PROPOSED] ORDER TO RESET TRIAL AND RELATED DATES
     Case 2:19-cv-00170-WBS-KJN Document 57 Filed 05/08/20 Page 2 of 5


 1 and were unable to reach a resolution. Additionally, the Parties have dutifully exchanged written

 2 discovery.

 3          3.     Despite the Parties’ diligent attention to meaningfully engaging in the discovery

 4 process, the Parties have unquestionably been severely impacted by the outbreak of COVID-19

 5 virus.

 6          4.     Due to the shelter in place order and the Parties and witnesses being located in

 7 several different cities and states, the parties are currently unable to schedule depositions and an

 8 agreed Federal Rule of Civil Procedure 35 mental examination at this time, but believe they

 9 should be able to do so later in 2020, when the shelter in place orders are modified and it is

10 deemed safe to travel and appear at such events.

11          5.     In addition, this case involves educators on both sides, including a county office of

12 education. Currently, those educators are inundated with implementing distance learning city and

13 county wide in their respective areas. The Parties and the public entity witnesses are currently

14 needed by the students and families that they service to be focused on the reopening of their

15 respective school district and county office of education.

16          6.     Based upon the foregoing reasons, the Parties stipulate to continue the trial, and

17 modify the scheduling order in light of that continuance, in order to continue to engage in the

18 necessary discovery process.

19          7.     The Parties stipulate to continue the trial to June 14, 2021.

20          8.     The Parties further agree to modify the Status (Pretrial Scheduling Order) from this

21 Court filed on August 8, 2019, attached hereto as Exhibit “A”, in the following way:

22                 A.      All discovery, including depositions for preservation of testimony, shall be

23 completed by October 15, 2020.

24                 B.      All motions to compel discovery must be noticed on the magistrate judge’s

25 calendar so that such motions may be heard (and any resulting orders obeyed) not later than

26 October 15, 2020.
27                 C.      The Parties shall disclose all experts and produce reports in accordance with

28 the Federal Rules of Civil Procedure 26(a)(2) by no later than November 10, 2020.

                                               2                         2:19-cv-00170 WBS KJN
            JOINT STIPULATION AND [PROPOSED] ORDER TO RESET TRIAL AND RELATED DATES
     Case 2:19-cv-00170-WBS-KJN Document 57 Filed 05/08/20 Page 3 of 5


 1                  D.      Rebuttal expert testimony shall be disclosed and reports produced in

 2 accordance with Federal Rule of Civil Procedure 26(a)(2) no later than December 11, 2020.

 3                  E.      All motions, except motions for continuance, temporary restraining orders,

 4 or other emergency applications, shall be filed on or before December 28, 2020. The Parties

 5 stipulate that all other terms of Heading V: MOTION HEARING SCHEDULE as provided in the

 6 Status (Pretrial Scheduling Order), attached hereto as Exhibit “A”, shall not be modified,

 7 including footnote 1 on page 3, lines 24-28 of the order.

 8                  F.      The Parties stipulate to a final pretrial conference on April 14, 2021 at 1:30

 9 P.M., according to the availability of this Court. The Parties stipulate that all other terms of

10 Heading VI: FINAL PRETRIAL CONFERENCE as provided in the Status (Pretrial Scheduling

11 Order), attached hereto as Exhibit “A”, shall not be modified.

12                  G.      The Parties stipulate to a new trial date of June 14, 2021.

13          9.      The parties agree that this Stipulation may be signed in counterpart, and each

14 counterpart shall be deemed an original, and all counterparts so executed shall constitute one

15 Stipulation, and further, that faxed signatures shall be treated as originals.

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                3                         2:19-cv-00170 WBS KJN
             JOINT STIPULATION AND [PROPOSED] ORDER TO RESET TRIAL AND RELATED DATES
     Case 2:19-cv-00170-WBS-KJN Document 57 Filed 05/08/20 Page 4 of 5


 1 Dated: May 7, 2020                                    DeMaria Law Firm, A.P.C.

 2

 3
                                              By:       /s/ Anthony N. DeMaria
 4                                                        Anthony N. DeMaria
                                              Attorneys for Defendants MONO COUNTY
 5                                          OFFICE OF EDUCATION and STACEY ADLER
 6

 7 Dated: May 7, 2020                           Kesluk Silverstein, Jacob & Morrison, P.C.

 8

 9
                                             By:           /s/ Catherine Roland
10
                                                            Douglas Silverstein
11                                                            Catherine Roland
                                                   Attorneys for Plaintff JENNIFER HUH
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             4                         2:19-cv-00170 WBS KJN
          JOINT STIPULATION AND [PROPOSED] ORDER TO RESET TRIAL AND RELATED DATES
     Case 2:19-cv-00170-WBS-KJN Document 57 Filed 05/08/20 Page 5 of 5


 1                                              ORDER

 2          The foregoing stipulation is hereby APPROVED.

 3          IT IS SO ORDERED that the February 2, 2021 trial is vacated, with a new trial date set
 4
     for June 15, 2021, at 9:00 A.M. before this Court.
 5
            IT IS FURTHER ORDERED that the final pretrial conference scheduled for December
 6
     7, 2020 is vacated and is a new pretrial conference is set for April 12, 2021 at 1:30 P.M. in
 7

 8 Courtroom 5.

 9          IT IS FURTHER ORDERED that all discovery dates previously scheduled are vacated

10 and that discovery shall now be completed by October 15, 2020 and all motions to compel

11 discovery shall be noticed on the magistrate judge’s calendar so that such motions may be heard

12
     (and any resulting orders obeyed) not later than October 15, 2020. All experts shall be
13
     disclosed and produce reports in accordance with the Federal Rules of Civil Procedure 26(a)(2)
14
     by no later than November 10, 2020. Rebuttal expert testimony shall be disclosed and
15

16 reports produced in accordance with Federal Rule of Civil Procedure 26(a)(2) no later than

17 December 11, 2020. All motions, except motions for continuance, temporary restraining orders,

18 or other emergency applications, shall be filed on or before December 28, 2020.

19          Dated: May 8, 2020
20

21

22

23

24

25

26
27

28

                                               5                         2:19-cv-00170 WBS KJN
            JOINT STIPULATION AND [PROPOSED] ORDER TO RESET TRIAL AND RELATED DATES
